Exhibit 10.6
PRIDE INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009)
          This Pride International, Inc. Supplemental Executive Retirement Plan
(the “Plan”) constitutes an amendment and restatement in its entirety of the
Pride International, Inc. Supplemental Executive Retirement Plan originally
effective January 1, 1996, as thereafter amended and restated effective May 18,
2004, February 17, 2005, and January 1, 2007.
SECTION 1
PURPOSES OF PLAN, EFFECTIVE DATE AND DEFINITIONS
     1.1 Purpose.  The purpose of the Plan is to provide specified benefits to a
select group of management and highly compensated employees of Pride
International, Inc. (the “Company”) and its Affiliates who contribute materially
to the continued growth, development and future business success of the Company.
The Plan shall be an unfunded deferred compensation arrangement.
     1.2 Effective Date.  The Plan, as amended and restated herein, shall be
effective as of January 1, 2009.
     1.3 Definitions.  For purposes of this Plan, the following phrases or terms
shall have the indicated meanings unless otherwise clearly apparent from the
context or unless alternative definitions are provided in a Participation
Agreement.
     (a) “Actuarial Equivalent” means a benefit of equivalent value as computed
on the basis of an interest rate assumption and applicable mortality table as
described in Appendix A hereto, with such appendix hereby incorporated by
reference as part of the Plan, as may be amended from time to time by the
Committee.
     (b) “Affiliate” means any corporation that has adopted the Plan and the
shares of which are owned or controlled, directly or indirectly, by the Company
representing fifty percent (50%), or more, of the voting power of the issued and
outstanding capital stock of such corporation.
     (c) “Beneficiary” means the person or persons designated by a Participant
to receive the benefits that are payable under the Plan upon or after the death
of the Participant.
     (d) “Benefit Percentage” means the percentage provided in the applicable
Participation Agreement for purposes of calculating the SERP Benefit.
     (e) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     (f) “Cause” means “cause” within the meaning of the Participant’s
employment agreement in effect with the Employer at the time of the
Participant’s Separation from Service (or, if the Participant does not then have
an employment agreement, the Participant’s severance agreement then in effect
with the Employer). If there is no such agreement in effect at the time of the
Participant’s Separation from Service, then “Cause” shall mean: (i) the
Participant’s continued failure to perform his or her duties and
responsibilities with the Company (other than any failure due to physical or
mental incapacity) after a written demand for performance is delivered to him or
her by the Board which specifically identifies the manner in which the Board
believes he or she has not performed his or her duties; (ii) gross negligence or
willful misconduct which causes injury, monetary or otherwise, to the Company or
its affiliates; (iii) intentional action which causes injury, monetary or
otherwise, to the Company or its affiliates and which the Participant knows
would not comply with the laws of the United States or any other jurisdiction
applicable to the Participant’s actions on behalf of the Company, and/or any of
its subsidiaries or affiliates, including specifically, without limitation, the
United States Foreign Corrupt Practices Act, generally codified in 15 USC 78
(the “FCPA”), as the FCPA may hereafter be amended, and/or its successor
statutes; or (iv) material violation of any covenant not to compete that is
applicable to the Participant. For this purpose, no act or failure to act by the
Participant shall be considered “willful” unless done or omitted to be done by
him or her not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company.
     (g) “Change in Control” shall mean a change in control within the meaning
of the Participant’s employment agreement with the Employer (or, if the
Participant does not have an employment agreement, the Participant’s severance
agreement) as in effect at the time of the change in control event. If there is
no such agreement then in effect, then “Change in Control” shall mean (and shall
be deemed to have occurred on) the date of the first to occur of any of the
following:
(i) there occurs a change in control of the Company of the nature that would be
required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A or Item 1 of Form 8(k) promulgated under the Securities Exchange
Act of 1934 as in effect on the date of this Plan, or if neither item remains in
effect, any regulations issued by the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934 which serve similar purposes;
(ii) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes a beneficial owner, directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the total voting power of the Company’s then outstanding securities;
(iii) individuals who, as of the date hereof, constitute the members of the
Board (the “Incumbent Directors”) cease for any reason other than due to death
or disability to constitute at least a majority of the members of the Board,
provided that any director who was nominated for election or was elected with
the approval of at least a majority of the members of the Board who are at the
time Incumbent Directors shall be considered an Incumbent Director unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board;

-2-



--------------------------------------------------------------------------------



 



(iv) the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former stockholders of the Company
prior to such merger or consolidation;
(v) the Company shall have sold, transferred or exchanged all, or substantially
all, of its assets to another corporation or other entity or person; or
(vi) a Merger Protection Change in Control shall have occurred.
     (h) “Change in Control Termination” means Separation from Service with the
Employer (other than for Cause or death) within the period of time, not to
exceed two (2) years, following a Change in Control described in the
Participant’s employment agreement in effect with the Employer at the time of
the Change in Control (or, if the Participant does not then have an employment
agreement, the Participant’s severance agreement then in effect), which entitles
the Participant to enhanced separation payments under such agreement including,
without limitation, any enhanced separation payments payable under such
agreement due to a voluntary termination within the applicable window period. If
there is no such agreement then in effect, “Change in Control Termination” shall
mean an involuntary Separation from Service (other than for Cause, death or
Disability) (i) within two (2) years following a Change in Control which occurs
other than because of a Merger Protection Change in Control or within one
(1) year following a Merger Protection Change in Control, or (ii) such other
definition as shall be set forth in the Participation Agreement.
     (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (j) “Committee” means the Compensation Committee of the Board.
     (k) “Company” means Pride International, Inc. and its successors.
     (l) “Disabled” or “Disability” means a condition that, under the Company’s
employee benefit plan providing long-term disability benefits, entitles the
Participant to receive long-term disability benefits and which satisfies the
definition of disability under Section 409A.
     (m) “Early Retirement Date” means the date the Participant has both
attained age 55 and completed 15 years of Service or such other date as is
specified in the Participant’s Participation Agreement.

-3-



--------------------------------------------------------------------------------



 



     (n) “Effective Date” means the date set forth in Section 1.2.
     (o) “Employee” means any person who is employed by the Company or an
Affiliate on a regular full-time basis determined by the personnel rules and
practices of the Company or Affiliate, as applicable.
     (p) “Employer” means the Company, its successors and assigns and each
Affiliate that has adopted or which adopts the Plan with the approval of the
Board.
     (q) “Final Annual Salary” means the Participant’s base annual salary and
target award under the Company’s annual bonus plan as in effect on the
Participant’s last day of active employment (if the Company has not specified a
target award for such year, the most recent target award will be considered
continued in effect); provided, however, in the event of a Change in Control
Termination, the Final Annual Salary shall be the greater of the Final Annual
Salary as calculated immediately preceding the Change in Control or the Final
Annual Salary as calculated on the Participant’s last day of active employment.
     (r) “Merger Protection Change in Control” of the Company shall mean, and
shall be deemed to have occurred on, the date the Company shall have merged into
or consolidated with another corporation, or merged another corporation into the
Company, on a basis whereby at least fifty percent (50%) but not more than
sixty-six percent (66%) of the total voting power of the surviving corporation
is represented by shares held by former stockholders of the Company immediately
prior to such merger or consolidation.
     (s) “Minimum Normal Retirement Benefit” means the amount, if applicable,
set forth in the Participant’s Participation Agreement as the minimum normal
retirement benefit as described in Section 4.9(a)(ii).
     (t) “Normal Retirement Date” means the date a Participant attains age 62,
or such other date as is specified in the Participant’s Participation Agreement.
     (u) “Participant” means an Employee who has satisfied and continues to
satisfy the eligibility requirements to participate in the Plan, including
proper execution of a Participation Agreement.
     (v) “Participation Agreement” means an agreement between an Employer and an
Employee, in the form and subject to the conditions prescribed by the Committee,
pursuant to which the Employee is granted the right to participate in the Plan.
     (w) “Plan” means the Pride International, Inc. Supplemental Executive
Retirement Plan as set forth herein and as may be amended from time to time.
     (x) “Section 409A” means Section 409A of the Code and applicable Treasury
authorities.
     (y) “Section 409A Change in Control” means a Change in Control that
satisfies the requirements of a change in the ownership or effective control of
a corporation or a change in the ownership of a substantial portion of the
assets of a corporation under Treasury Regulation § 1.409A-3(i)(5) (or any
successor regulation).

-4-



--------------------------------------------------------------------------------



 



     (z) “SERP Benefit” means any benefit payable or paid to a Participant, a
surviving spouse or Beneficiary(ies) under the terms and conditions of this
Plan.
     (aa) “Separation from Service” means a Participant’s termination of
employment and “separation from service” with all Employers within the meaning
of Treasury Regulation § 1.409A-1(h) (or any successor regulation).
     (bb) “Service” means, for purposes of Early Retirement Date, the period of
continuous employment with the Employer(s) from the Employee’s last date of hire
by an Employer.
SECTION 2
ADMINISTRATION OF THE PLAN
     2.1 Committee Powers. The Committee shall have full power and authority to
interpret the provisions of the Plan and may from time to time establish rules
for the administration of the Plan that are not inconsistent with the provisions
and purposes of the Plan.
     2.2 Committee Action. A majority of the members of the Committee shall
constitute a quorum for the transaction of business. All action taken by the
Committee at a meeting shall be by the vote of a majority of those present at
such meeting, but any action may be taken by the Committee without a meeting
upon written consent signed by a majority of the members of the Committee.
     2.3 Committee Determinations Conclusive. All determinations of the
Committee shall be final, binding and conclusive upon all persons. The
determination of the Committee as to any disputed question arising under the
Plan, including questions of construction and interpretation, shall be final,
binding and conclusive upon all persons. Without limiting the generality of the
foregoing, the determination of the Committee as to whether a Participant has a
Separation from Service and the date thereof, or the cause to which Separation
from Service is attributable, shall be final, binding and conclusive upon all
persons.
     2.4 Committee Liability. No member of the Committee shall be liable for any
act done or determination made in good faith.
SECTION 3
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. Only Employees who are approved by the Committee and who,
individually and collectively, constitute a select group of management or highly
compensated employees shall be eligible to participate in this Plan.
     3.2 Participation. An eligible Employee who is selected by the Committee
for participation in the Plan may become a Participant by properly executing a
Participation Agreement that, together with the Plan, shall govern the
Participant’s rights under the Plan. Participation in the Plan shall
automatically cease upon a Participant’s Separation from Service with all
Employers, except to the extent that the Participant is then eligible to receive
a Normal Retirement Benefit or an Early Retirement Benefit under this Plan or
otherwise has a vested right to a Plan benefit, each as described in Section 4.
The terms, conditions and provisions of a Participation Agreement may modify or
provide alternative terms than those contained in the Plan.

-5-



--------------------------------------------------------------------------------



 



SECTION 4
BENEFITS
     4.1 Normal Retirement Benefit. In the event of a Participant’s Separation
from Service (including by reason of death) on or after his or her Normal
Retirement Date, the Company shall pay or cause to be paid to the Participant a
benefit in the form and at the time as provided in Section 4.9 hereof, subject
to any applicable vesting schedule set forth in the Participation Agreement;
provided, however, that in the event (a) the Company does not pay or (b) the
Company and the Employer who employed the Participant agree that the Employer
will pay, then the Employer who employed the Participant shall pay such benefit
to the Participant.
     4.2 Early Retirement Benefit.
     (a) Benefit. In the event of a Participant’s Separation from Service
(including by reason of death) on or after his or her Early Retirement Date but
prior to his or her Normal Retirement Date, the Company shall pay or cause to be
paid to the Participant a benefit at the time as provided in Section 4.9 hereof,
with such benefit determined by application of the applicable reduction factor
set forth in Section 4.8 and subject to any applicable vesting schedule set
forth in the Participation Agreement; provided, however, that in the event
(a) the Company does not pay or (b) the Company and the Employer who employed
the Participant agree that the Employer will pay, then the Employer who employed
the Participant shall pay such benefit to the Participant.
     (b) Involuntary Termination. Except as otherwise set forth in a
Participation Agreement, if a Participant is terminated prior to his or her
Normal Retirement Date by the Company involuntarily and not due to Cause,
(i) three years shall be added to the Participant’s age and Service for purposes
of determining whether the Participant has reached his or her “Early Retirement
Date”, and (ii) three years shall be added to the Participant’s age for purposes
of determining the applicable reduction factor set forth in Section 4.8.
     4.3 Other Terminations of Employment.  Except as otherwise provided herein,
if a Participant has a Separation from Service prior to the Participant’s Normal
or Early Retirement Date for any reason other than a Change in Control
Termination, death, Disability or termination for Cause, the right of the
Participant to a Plan benefit in the form and at the time as provided in
Section 4.9 hereof, if any, shall be determined based on the terms and
conditions of his or her Participation Agreement, and in accordance with the
vesting schedule set forth in that agreement. The Participant shall forfeit any
right to a SERP Benefit to the extent the benefit is not vested under the terms
of the Participation Agreement.

-6-



--------------------------------------------------------------------------------



 



     4.4 Change in Control.
     (a) Vesting. In the event the Participant has a Change in Control
Termination, the SERP Benefit shall immediately become fully vested.
     (b) Section 409A Change in Control. Notwithstanding anything herein to the
contrary, if a Participant has a Change in Control Termination and the Change in
Control is a Section 409A Change in Control, then the Participant shall be
entitled to a lump sum payment as determined under Section 4.4(d) on the later
of (i) the date that is 60 days after the date of the Participant’s Change in
Control Termination, or (ii) the date that complies with Section 8.11 hereof.
     (c) Change in Control Other than a Section 409A Change in Control.
Notwithstanding anything herein to the contrary, if a Participant has a Change
in Control Termination and the Change in Control is not a Section 409A Change in
Control, then the Participant shall be entitled to a lump sum payment as
determined under Section 4.4(d) on the later of (i) the date the Participant
attains age 55, (ii) the date that is 60 days after the date of the
Participant’s Change in Control Termination, or (iii) the date that complies
with Section 8.11 hereof.
     (d) Amount of Payment. The lump sum payment under Sections 4.4(b) and
4.4(c) shall be in an amount equal to the Actuarial Equivalent, as of the
payment date, of the benefit that would have been payable on the first to occur
of the Participant’s Normal or Early Retirement Date (with Early Retirement Date
determined as if the Participant had remained in Service until attainment of his
Early Retirement Date). The lump sum payment under Section 4.4(b) or 4.4(c)
shall be in lieu of any other SERP Benefit hereunder and neither the Participant
nor any surviving spouse or Beneficiary of the Participant shall be entitled to
any other payment pursuant to this Plan or the Participation Agreement following
a Change in Control Termination.
     (e) Rabbi Trust. In the event of a Change in Control, an amount sufficient
to pay the maximum aggregate potential benefits to which each Participant could
be entitled based on Final Annual Salary as of the date of the Change in Control
or, if earlier, Separation from Service shall be deposited no later than three
(3) days prior to the Change in Control into an irrevocable grantor trust,
established with a duly authorized bank or corporation with trust powers
designated by the Company’s Chief Executive Officer (“Rabbi Trust”). Any amounts
subsequently due to such Participants under this Plan shall first be satisfied
by the Rabbi Trust and the remaining obligations shall be satisfied by the
Company, in accordance with the terms of the Plan.
     (f) Alternative Benefit. Notwithstanding anything herein to the contrary, a
Participation Agreement may provide for a different amount of SERP Benefit in
lieu of the amount set forth in Section 4.4(b) or 4.4(c).
     4.5 Death Benefits. In the event of the Participant’s Separation from
Service due to death, the SERP Benefit shall immediately become fully vested. If
a Participant has a Separation from Service due to death before reaching his or
her Early or Normal Retirement Date, or dies after Separation from Service with
the right to receive a SERP Benefit and before receipt of such SERP Benefit, the
Participant’s surviving spouse or Beneficiary shall receive a benefit in an
amount equal to the Actuarial Equivalent, as of the payment date, of the benefit
that would otherwise have been payable due to the Separation from Service, and
payment of such SERP Benefit shall be made on the date that is 60 days after the
date of the Participant’s death.

-7-



--------------------------------------------------------------------------------



 



     4.6 Disability. If a Participant becomes Disabled prior to the commencement
of the payment of any benefits hereunder and prior to his or her Normal
Retirement Date, the Company shall pay or cause to be paid to the Participant a
benefit in the form as provided in Section 4.9(a) hereof, with such benefit
determined by application of the applicable reduction factor set forth in
Section 4.8 (“Disability Benefit”). The Disability Benefit shall be reduced by
the amount of any Employer or government provided disability benefits. In the
event (i) the Company does not pay or (ii) the Company and the Employer who
employed the Participant agree that the Employer will pay, then the Employer who
employed the Participant shall pay the Disability Benefit to the Participant.
The Disability Benefit shall immediately become fully vested, unless otherwise
provided in the applicable Participation Agreement, and shall be paid no later
than 60 days after the date of the Participant’s Disability.
     4.7 Separation from Service for Cause. Notwithstanding anything to the
contrary in this Plan or the Participation Agreement, a Participant shall
forfeit all rights to any benefits under this Plan, whether or not vested, upon
a Separation from Service due to Cause.
     4.8 Payment of SERP Benefit Before Normal Retirement Date. In the event a
SERP Benefit is paid under Section 4.2 or Section 4.6 hereof before the
Participant’s Normal Retirement Date, the applicable reduction factor shall be
as set forth below:

            Number of Years Prior to     Normal Retirement Date     Reduction
Factor
less than 1
      0.96  
1 but less than 2
      0.92  
2 but less than 3
      0.88  
3 but less than 4
      0.84  
4 but less than 5
      0.80  
5 but less than 6
      0.76  
6 but less than 7
      0.72  
7 but less than 8
      0.68  
8 but less than 9
      0.64  
9 but less than 10
      0.60  
10 but less than 11
      0.56  
11 but less than 12
      0.52  
12 or more
      0.50  

-8-



--------------------------------------------------------------------------------



 



     4.9 Payment of Benefits.
     (a) Amount and Form of Benefit.
(i) General Rule. The SERP Benefit will be in the form of a lump sum cash
payment in an amount equal to the Actuarial Equivalent, as of the payment date,
of an annual benefit (i) equal to the Benefit Percentage of the Participant’s
Final Annual Salary, (ii) commencing on the date specified in Section 4.9(b),
and (iii) payable in the form of a ten-year certain and single life annuity
benefit based on the Participant’s life.
(ii) Minimum Normal Retirement Benefit. If it would result in a greater benefit,
the amount of the lump sum SERP Benefit shall not be less than the Minimum
Normal Retirement Benefit amount, if applicable.
(iii) Adjustments. Notwithstanding any other provisions hereof, the amount of
the SERP Benefit in Section 4.9(a)(i) shall be subject to all other provisions
of the Plan and Participation Agreement, including, without limitation,
applicable vesting provisions, reduction factors under Section 4.8, disability
adjustment and reduction factors, and provisions regarding payment as a result
of the application of Section 4.4(b) or (c), and the Minimum Normal Retirement
Benefit in Section 4.9(a)(ii) shall be subject to any applicable vesting
schedules.
     (b) Time of Payment of Benefit. Unless a Participation Agreement or
Sections 4.4(b), 4.5 or 4.6 otherwise apply, a Participant’s SERP Benefit shall
be paid on the later of (i) the date the Participant attains age 55, (ii) the
date that is 60 days after the date of the Participant’s Separation from
Service, or (iii) the date that complies with Section 8.11 hereof.
     4.10 Adjustments. Notwithstanding anything herein to the contrary, all
benefits paid under this Plan shall be offset by other Employer provided defined
benefit retirement benefits, if any, paid or payable to a Participant or that
would have been payable to the Participant except for an award of the benefit to
an alternate payee pursuant to a domestic relations order qualified under Code
Section 414(p) or other applicable law; provided, however, that any such other
benefit is payable under its terms in the same calendar year and in the same
form, within the meaning of Section 409A, as the corresponding benefit payable
under this Plan. For purposes of this Plan, any SERP Benefit that is completely
offset under this Section 4.10 or Section 4.6 shall be deemed to have commenced
on the date it would have first become payable in the absence of any reductions.
     4.11 Conditions for Payment of Benefits. Notwithstanding anything herein to
the contrary, benefits payable under this Plan shall be paid to a Participant
only if the Participant abides by the confidentiality and noncompete provisions
of such Participant’s employment agreement and severance agreement, as
applicable.

-9-



--------------------------------------------------------------------------------



 



     4.12 Beneficiary Designations. The person or persons to whom the benefits
under this Plan are to be paid upon a Participant’s death shall be the person or
persons designated by the Participant to receive benefits under the procedure
established by the Committee for designating Beneficiaries. In the event no
valid designation of a Beneficiary exists at the time of a Participant’s death,
the benefit provided for in this Section shall be payable to the Participant’s
surviving spouse or, if no surviving spouse, to the Participant’s estate. This
provision enabling each Participant to designate one or more Beneficiaries shall
constitute a nontestamentary payment provision covered by Section 450 of the
Texas Probate Code. Any payment made by the Employer in good faith and in
accordance with the provision of this Plan shall fully discharge the Employer
from all further obligations with respect to such payment.
     4.13 Payments to Minors and Incompetents. Should the Participant become
incompetent or should the Participant designate a Beneficiary who is a minor or
incompetent, the Employer shall be authorized to pay such funds to a parent or
guardian of the estate of such minor or incompetent, or directly to such minor
or incompetent, whichever manner the Committee shall determine in its sole
discretion.
     4.14 Withholding of Taxes. The Employer paying benefits hereunder shall
deduct from the amount of all benefits paid under the Plan any taxes required to
be withheld by the federal or any state or local government.
SECTION 5
SOURCE OF BENEFITS
     5.1 Benefits Payable From General Assets. Amounts payable hereunder shall
be paid exclusively from the general assets of the Employer, and no person
entitled to payment hereunder shall have any claim, right, security interest or
other interest in any fund, trust (other than the Rabbis Trust described in
Section 4.4(e) hereof), account, insurance contract or asset of the Employer
that may be looked to for such payment. The Employer’s liability for the payment
of benefits hereunder shall be evidenced only by this Plan.
SECTION 6
RIGHTS OF PARTICIPANTS
     6.1 Limitation of Rights. Nothing in this Plan or the Participation
Agreement shall be construed to:
     (a) Limit in any way the right of the Employer to terminate a Participant’s
employment with the Employer at any time;
     (b) Give a Participant or any other person any interest in any fund or in
any specific asset or assets of the Employer; or
     (c) Be evidence of any agreement of understanding, express or implied, that
the Employer will employ a Participant in any particular position or at any
particular rate of remuneration.

-10-



--------------------------------------------------------------------------------



 



     6.2 Nonalienation of Benefits. No right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same will be void. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits. In the event of a divorce, if a court
awards benefits payable under this Plan to the Participant’s spouse, the
Committee may authorize payment of such benefits to the spouse; provided,
however, in no event shall an Employer be obligated to pay a benefit under the
Plan in an amount or form to which the Participant and/or survivor is not
otherwise entitled under the terms and conditions of the Plan. If any
Participant, spouse or Beneficiary hereunder shall become bankrupt or attempt to
anticipate, alienate, assign, sell, pledge, encumber or charge any right of
benefit hereunder, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall be held
by the Employer for the sole benefit of the Participant, spouse or Beneficiary,
his or her spouse, children or other dependents, or any of them in such manner
and in such proportion as the Committee shall deem proper, free and clear of the
claims of any other party whatsoever.
     6.3 Prerequisites to Benefits. No Participant, or any person claiming
through a Participant, shall have any right or interest in the Plan or any
benefits hereunder unless and until all the terms, conditions and provisions of
the Plan that affect such Participant or such other person shall have been
complied with as specified herein. The Participant shall complete such forms and
furnish such information as the Committee may require in the administration of
the Plan.
SECTION 7
CLAIM PROCEDURE
     7.1 Filing Original Claim. Any person who believes he or she has been
wrongfully denied benefits under the Plan may submit a written claim for
benefits to the Committee. If any portion of the claim for benefits is denied,
the Committee shall give notice stating the reason for the denial, a reference
to the Plan provision, regulation, procedure, determination or other matter on
which the denial was based, a description of any additional information or
materials necessary to complete the claims procedure, and an explanation of this
review procedure. This notice shall be sent to the address stated on the
Employee’s claim within a reasonable period of time after receipt of claim.
     7.2 Appeal to Committee. Any Employee, or former Employee, or spouse or
Beneficiary of either, who has been denied a benefit under the Plan by a
decision of the Committee shall be entitled to request the Committee to give
further consideration to his or her claim by filing with the Committee a written
request for a review of the decision of denial. Such request, together with a
written statement of the reasons why the claimant believes his or her claim
should be allowed, shall be filed with the Committee no later than 60 days after
receipt of the written notification of the denial of the claim for benefits. The
Committee shall consider a claim as promptly as practicable and will attempt to
make its decision within 60 days of receipt of the request for review, and no
later than 120 days after the date.

-11-



--------------------------------------------------------------------------------



 



SECTION 8
MISCELLANEOUS
     8.1 Amendment or Termination of the Plan. The Board may, in its sole
discretion, terminate, suspend or amend the Plan at any time or from time to
time, in whole or in part. In addition, the Committee may amend the Plan by its
own action, provided that such amendment is permissible under the authority
granted to the Committee by the Board as set forth in the Committee’s charter.
Any such amendment or termination shall not, however, without the written
consent of the affected Participant, adversely affect the rights of a
Participant with respect to any benefits which the Participant is or may become
entitled to receive under the terms of the Participation Agreement, whether or
not then vested.
Any termination of the Plan shall be in compliance with the applicable
termination provisions of Section 409A. Furthermore, after termination of the
Plan, the Board may, in its sole discretion, commence distribution of the
Participant’s SERP Benefit (determined as if the Participant retired on the
termination date) if the termination of the Plan occurs within the 30 days
preceding or the 12 months following a Section 409A Change of Control or if, and
as, otherwise permitted under Section 409A.
     8.2 Parachute Payment Limitation. Notwithstanding any contrary provision of
the Plan, the Committee may provide in the Participation Agreement or in any
other agreement with the Participant for a limitation on the acceleration of
vesting and payment of benefits under this Plan to the extent necessary to avoid
or mitigate the impact of the golden parachute excise tax under Section 4999 of
the Code on the Participant, or may provide for a supplemental payment (a
“gross-up payment”) to be made to the Participant as necessary to offset or
mitigate the impact of the golden parachute excise tax on the Participant. If,
and only if, neither the Participation Agreement nor any other agreement with
the Participant contains any contrary provision regarding the method of avoiding
or mitigating the impact of the golden parachute excise tax under Section 4999
of the Code on the Participant, then, notwithstanding any contrary provision of
this Plan, the aggregate present value of all parachute payments payable to or
for the benefit of a Participant, whether payable pursuant to this Plan or
otherwise, shall be limited to three times the Participant’s base amount less
one dollar and, to the extent necessary the payment of benefits shall be
reduced, first under this Plan and next so as to provide the Participant with
the greatest net economic benefit, and, to the extent economically equivalent,
payments shall be reduced pro-rata. For purposes of this Section 8.2, the terms
“parachute payment,” “base amount” and “present value” shall have the meanings
assigned thereto under Section 280G of the Code. It is the intention of this
Section 8.2, in the absence of any agreement with the Participant to the
contrary, to avoid excise taxes on the Participant under Section 4999 of the
Code or the disallowance of a deduction to the Company pursuant to Section 280G
of the Code.
     8.3 Reliance Upon Information. The Board and the Committee may rely upon
any information supplied to them by an officer of the Employer, the Employer’s
legal counsel or by the Employer’s independent public accountants in connection
with the administration of the Plan, and shall not be liable for any decision or
action in reliance thereon.

-12-



--------------------------------------------------------------------------------



 



     8.4 Governing Law. The place of administration of the Plan shall be
conclusively deemed to be within the State of Texas, and the validity,
construction, interpretation and effect of the Plan and all rights of any and
all persons having or claiming to have any interest in the Plan shall be
governed by the laws of the State of Texas to the extent such laws are not
preempted by federal law.
     8.5 Severability. All provisions herein are severable, and in the event any
one of them shall be held invalid by any court of competent jurisdiction, the
Plan shall be interpreted as if such invalid provision was not contained herein.
     8.6 Headings. The headings of the sections of this Plan are inserted for
convenience only and shall not be deemed to constitute a part of this Plan.
     8.7 Word Usage. Words used in the masculine shall apply to the feminine
where applicable and vice versa, and wherever the context of the Plan dictates,
the plural shall be read as the singular and the singular as the plural. The
words “herein,” “hereof,” “hereinafter” and other conjunctive uses of the word
“here” shall be construed as reference to another portion of this Plan document.
The terms “Section” or “Article,” when used as a cross-reference, shall refer to
other Sections or Articles contained in the Plan and not to another instrument,
document or publication unless specifically stated otherwise.
     8.8 Nonwaiver. Failure on the part of any party in any one or more
instances to enforce any of its rights that arise in connection with this Plan,
or to insist upon the strict performance of any of its terms, conditions, or
covenants of this Plan, shall not be construed as a waiver or a relinquishment
for the future of any such rights, terms, conditions or covenants. No waiver of
any condition of this Plan shall be valid unless it is in writing.
     8.9 Plan on File. The Employer shall place this Plan on file in the office
of its principal place of business.
     8.10 Notices. Any notices to be given hereunder by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested. Notices
delivered personally shall be deemed communicated as of actual receipt. Mailed
notices shall be deemed communicated as of three (3) days after mailing.
     8.11 Section 409A. Notwithstanding any provision of the Plan or a
Participation Agreement to the contrary, the following provisions shall apply
for purposes of complying with Section 409A:
     (a) If the Participant is a “specified employee,” as such term is defined
in Section 409A as of the date of the Participant’s Separation from Service, any
payments or benefits payable as a result of the Participant’s Separation from
Service (other than death) shall not be payable before the earlier of (i) the
date that is six months after the date of the Participant’s Separation from
Service, (ii) the date of the Participant’s death, or (iii) the date that
otherwise complies with the requirements of Section 409A. With respect to
payments due hereunder, this Section 8.11(a) shall be applied by accumulating
all payments and benefits that otherwise would have been paid within six months
of the Participant’s Separation from Service and paying such accumulated
amounts, or if applicable reimbursing the Participant for the employer-portion
of any insurance premiums paid by Employee during such period at the earliest
date which complies with the requirements of Section 409A.

-13-



--------------------------------------------------------------------------------



 



     (b) It is intended that the Plan and the Participation Agreements satisfy
the requirements of Section 409A, and any ambiguous provision will be construed
in a manner that is compliant with or exempt from the application of
Section 409A.
Executed this 31st day of December, 2008, but effective as of the Effective
Date.

              PRIDE INTERNATIONAL, INC.
 
       
Attest:
       
 
       
/s/  W. Gregory Looser
  By:   /s/  Louis A. Raspino
 
       
W. Gregory Looser
      Louis A. Raspino
Senior Vice President — Legal, Information
      President and Chief Executive Officer
Strategy and General Counsel
       

-14-



--------------------------------------------------------------------------------



 



PRIDE INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009)
APPENDIX A
Actuarial Equivalent
          This Appendix A forms part of the Pride International, Inc.
Supplemental Executive Retirement Plan, as amended and restated effective
January 1, 2009 (the “Plan”). Terms used in this Appendix A shall have the
meanings ascribed to them in the Plan, unless the context clearly indicates
otherwise. The provisions of this Appendix A govern the interest rate assumption
and applicable mortality table assumptions under the definition of “Actuarial
Equivalent” in Section 1.3(a) of the Plan, as permitted under such section, as
follows:
The interest rate assumption shall be the “applicable interest rate” as defined
in Section 417(e)(3)(C) of the Code for the third month prior to the beginning
of the calendar quarter in which the benefits commence, and the mortality table
shall be the “applicable mortality table” prescribed by the Secretary of the
Treasury pursuant to Section 417(e)(3)(B) of the Code.

-15-